PER CURIAM.
It appearing by the papers presented to the court upon an application to postpone the argriment of the appeal in this case that there has been great delay in presenting to the court the appeal, both on the part of the prosecution and the defense; and, the circumstances being such that it is apparent that this record cannot be printed and the briefs prepared so as to properly present this case at the present term of the court, the motion to put over the term is granted. See 47 N. Y. Supp. 1145.